Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Response to Arguments
Applicant’s arguments, see Amendment and Remark, filed 4/1/2021, with respect to Khan et al (US 9,501,853) have been fully considered and are persuasive.  The 35 USC 102 rejection has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The applicant’s amendment to claims 1, 9 and 17, which generally recited similar subject matter, incorporated subject matter which has been view as allowable after review of the IDS, prior art listing and search in the given time of the examination. 
The prior arts of record fails to anticipate or render obvious in combination the limitations found in the above identified claims. Particularly, the prior art of record fail to teach the following: performing a first spellcheck on the extracted text from outside the portion of the document: and performing additional processing on the text extracted from inside the portion of the document wherein the additional processing includes performing a second spellcheck that has a higher edit distance than the first spellcheck.
The closest prior art found is Khan et al (US 9,501,853) teaches correcting OCR errors present or not present in the original source image, image converter introduce OCR error, improperly recognized and convert a word from the source image into a 
However, Khan et al (US 9,501,853) fail to teach performing a first spellcheck on the extracted text from outside the portion of the document: and performing additional processing on the text extracted from inside the portion of the document wherein the additional processing includes performing a second spellcheck that has a higher edit distance than the first spellcheck.
Claims 1, 3-9, 11-17, 19-20 are allow and renumber as claims 1-17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chapman et al (US 2010/0329555) teaches Systems and methods for displaying scanned images with overlaid text
Khan et al (US 9,501,853) teaches Providing in-line previews of a source image for aid in correcting OCR errors
Abou Mahmoud et al (US 10,049,310) teaches Image text analysis for identifying hidden text
Bull et al (US 10,216,834) teaches Accurate relationship extraction with word embeddings using minimal training data

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663